Name: Commission Regulation (EC) No 1681/2001 of 22 August 2001 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EC) No 1498/1999 laying down rules for the implementation of Council Regulation (EEC) No 804/68 as regards communications between the Member States and the Commission in the milk and milk products sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce;  economic geography;  information and information processing
 Date Published: nan

 Avis juridique important|32001R1681Commission Regulation (EC) No 1681/2001 of 22 August 2001 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EC) No 1498/1999 laying down rules for the implementation of Council Regulation (EEC) No 804/68 as regards communications between the Member States and the Commission in the milk and milk products sector Official Journal L 227 , 23/08/2001 P. 0036 - 0037Commission Regulation (EC) No 1681/2001of 22 August 2001amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EC) No 1498/1999 laying down rules for the implementation of Council Regulation (EEC) No 804/68 as regards communications between the Member States and the Commission in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 26(3), Article 30, Article 31(14) and Article 40 thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(3), as last amended by Regulation (EC) No 1370/2001(4), lays down, as a general rule, that all exports of milk products for which a refund is requested are to be subject to the presentation of an export licence. For the efficient management of the domestic market in skimmed-milk powder - a product that may be subject to intervention measures - export licences for that product should be made compulsory and provision should be made for the notification of this information by the Member States to the Commission. Commission Regulation (EC) No 1498/1999 of 8 July 1999 laying down rules for the application of Council Regulation (EEC) No 804/68 as regards communications between Member States and the Commission in the milk and milk products sector(5), as last amended by Regulation (EC) No 732/2001(6), should therefore be amended.(2) A drafting error in Article 9 of Regulation (EC) No 174/1999 should be corrected.(3) The sucrose component of milk products is not taken into account when the basic amount of the refund for the milk content is fixed at zero. This provision should be extended to cases where a refund for the milk content has not been fixed.(4) The full licences for exports without a refund to the United States under the supplementary quota arising from the Agreement on Agriculture included in the Uruguay Round GATT Agreements(7) (hereinafter referred to as the "Agreement on Agriculture") do not require a security to be lodged. In order to best ensure that this quota is actually filled and that the licences issued to this end are really used, provision should be made for the lodgement of a security.(5) In order to simplify the securities for the provisional licences referred to in Article 20, the security for the provisional licence should be adjusted and the operation of the security for the full licence should be described in detail.(6) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 174/1999 is amended as follows:1. The following second subparagraph is added to Article 1(1): "However, the first subparagraph notwithstanding, an export licence must be presented for all exports of the products referred to in Annex I, Number II."2. Article 9(a) is replaced by the following: "(a) 5 % for products covered by CN code 0405;"3. The second subparagraph of Article 16(3) is replaced by the following: "However, the sucrose component shall not be taken into account where the basic amount of the refund for the milk product content referred to in the second subparagraph of paragraph 2 is zero or is not fixed."4. In the second subparagraph of Article 20(2), "EUR 9" is replaced by "EUR 6".5. Article 20(10) is replaced by the following: "10. Before the end of the year for which the provisional licences are issued, the interested party shall apply for the full licence, even in the case of part quantities, which shall be issued forthwith, on condition that the security referred to in paragraph 2 is increased to the total amount laid down in Article 9 for the quantities for which the licences are allocated. The following words shall be entered in section 20 of the application for the full licence and in the licence itself: 'For export to the United States of America: Article 20 of Regulation (EC) No 174/1999.'Licences issued under this Article shall be valid only for the exports referred to in paragraph 1.The security for the full licence shall be released only on presentation of the proof referred to in Article 35(5) of Commission Regulation (EC) No 1291/2000(8)."Article 2The first point of Article 9 of Regulation (EC) No 1498/1999 shall be replaced by the following: "1. By 6 p.m. on each working day, with the exception of quantities covered by export licence applications either under Article 18 and Article 19(5) of Regulation (EC) No 174/1999 or for supplies of food aid within the meaning of Article 10(4) of the Agreement on Agriculture concluded under the Uruguay Round:(a) the quantities, broken down by code of the export refund nomenclature for milk products and by destination code, covered by applications submitted that day for licences:(i) as referred to in Article 1 of Regulation (EC) No 174/1999, with the exception of those referred to in Article 17 of that Regulation (IDES computer code 1);(ii) as referred to in Article 17 of Regulation (EC) No 174/1999 (IDES computer code 1);where appropriate, the fact that none has been applied for;(b) the quantities, broken down by application and by code of the export refund nomenclature for milk products and by destination code, covered by applications for provisional licences as referred to in Article 8 of Regulation (EC) No 174/1999 submitted on that day, indicating the closing date for submitting tenders and the quantity of products covered by the invitation to tender or, in the case of an invitation to tender opened by the armed forces within the meaning of Article 36(1)(c) of Commission Regulation (EC) No 800/1999 (1) not specifying the quantity, the approximate quantity broken down as specified above (IDES computer code 2);(c) the quantities, broken down by code of the export refund nomenclature for milk products and by destination code, for which the provisional licences referred to in Article 8 of Regulation (EC) No 174/1999 were definitively issued or cancelled that day, indicating the body issuing the invitation to tender, the date of the provisional licence and the quantity it covers.(d) where appropriate, the revised quantity of products covered by the invitation to tender referred to in (b) above."Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 183, 6.7.2001, p. 18.(5) OJ L 174, 9.7.1999, p. 3.(6) OJ L 102, 12.4.2001, p. 34.(7) OJ L 336, 23.12.1994, p. 1.(8) OJ L 152, 24.6.2000, p. 1.